Citation Nr: 0610796	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for musculoskeletal 
disability to include as secondary to service-connected 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Roanoke, Virginia, which denied 
service connection for a musculoskeletal disability secondary 
to service-connected residuals of rheumatic fever.  In 
October 2003 the Board remanded the veteran's claim to the RO 
for further development after recharacterizing the issue as 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a 
musculoskeletal disability secondary to service-connected 
residuals of rheumatic fever.  After the RO completed the 
requested development it reopened the veteran's claim for 
service connection in a supplemental statement of the case 
(SSOC) dated in January 2006, at which time it again denied 
the veteran's claim on the merits.


REMAND

As an initial matter, the Board notes that the October 2003 
REMAND instructed the RO to ensure that any other 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) was completed.  The 
veteran's representative has argued that the RO has not 
complied with this directive and the Board agrees that it 
does not appear that the Board's instructions have been fully 
complied with.  The RO and Appeals Management Center sent the 
veteran VCAA notice letters in May 2001 and January, August, 
and September 2004.  However, those VCAA letters notified the 
veteran of the evidence necessary to establish a claim for 
service connection generally and the evidence the veteran 
must submit to reopen a previously denied claim.  

Because the issue in this case is service connection for a 
musculoskeletal disability to include as secondary to 
service-connected residuals of rheumatic fever, the veteran 
must be given specific notice of the evidence necessary to 
establish such a benefit.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  For 
that reason, the RO must send the veteran a new VCAA letter, 
informing the veteran of any medical or lay evidence that 
might support his claim for service connection for a 
musculoskeletal disability to include as secondary to 
service-connected residuals of rheumatic fever.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1. The RO should send the veteran a new 
VCAA notice letter.  The letter must 
inform the claimant of any medical or lay 
evidence that might support his claim for 
service connection for musculoskeletal 
disabilities to include as secondary to 
his service-connected residuals of 
rheumatic fever.  The RO must ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are complied with.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002); 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  The 
RO must also ensure compliance with VA's 
obligations as interpreted by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether 
secondary service connection is warranted.  
If the decision remains in any manner 
adverse to the veteran on the issue, 
provide the veteran and his representative 
an updated Supplemental Statement of the 
Case (SSOC) and give them an appropriate 
amount of time to respond to it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

